16-2387-cr
United States v. Patterson


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT


                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 8th day of March, two thousand nineteen.

PRESENT:             JOSÉ A. CABRANES,
                     RAYMOND J. LOHIER, JR.,
                                  Circuit Judges,
                     RICHARD M. BERMAN,
                                  District Judge.*



UNITED STATES OF AMERICA.,

                             Appellee,                     16-2387-cr

                             v.

JASON PATTERSON,

                             Defendant-Appellant.



     *
    Judge Richard M. Berman, of the United States District Court for the Southern District of New
York, sitting by designation.

                                                     1
FOR APPELLEE:                                              Matthew Laroche and Karl Metzner,
                                                           Assistant United States Attorneys, for
                                                           Geoffrey S. Berman, United States
                                                           Attorney for the Southern District of New
                                                           York, New York, NY.

FOR DEFENDANT-APPELLANT:                                   Anthony Cecutti, New York, NY.

        Appeal from a judgment of conviction of the United States District Court for the Southern
District of New York (Vernon S. Broderick, Judge).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court, imposed on June 24,
2016, be and hereby is AFFIRMED.

         Defendant Jason Patterson (“Patterson”) appeals from a judgment of conviction following a
guilty plea to unlawful possession of a firearm after having been convicted of a crime punishable by
imprisonment for a term exceeding one year, in violation of Title 18, United States Code, Section
922(g)(1). Patterson was sentenced to a term of 46 months’ incarceration, to be followed by three
years’ supervised release. We assume the parties’ familiarity with the underlying facts, the procedural
history, and the issues on appeal.

        On appeal, Patterson argues that the District Court erred in calculating the applicable
advisory Sentencing Guidelines range because it improperly counted two previous convictions for
third-degree robbery in violation of New York Penal Law Section 160.05 as “crimes of violence.” At
the time the case was submitted, the appeal presented an open question: whether the New York
offense of robbery in the third degree constitutes a “crime of violence” under § 4B1.2(a) of the
United States Sentencing Guidelines.

        Today, this question is no longer open. Our recent decision, United States v. Moore, __ F.3d__,
__ (2d. Cir. 2019), No. 16-1604, slip op. at 17 (2d Cir. Feb. 25, 2019) forecloses Patterson’s
arguments. As we held there, “New York robbery in the third degree is categorically a crime of
violence under the force clause of U.S.S.G. § 4B1.2(a)(1).” Id. The District Court therefore correctly
counted both of Patterson’s prior convictions as crimes of violence, and thus properly calculated his
Guidelines sentence.




                                                   2
                                       CONCLUSION

       We have reviewed all of the arguments raised by Patterson on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the June 24, 2016 judgment of the District
Court.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               3